Name: Commission Implementing Regulation (EU) 2017/835 of 12 May 2017 correcting the Slovenian and Swedish language versions of Implementing Regulation (EU) No 923/2012 laying down the common rules of the air and operational provisions regarding services and procedures in air navigation and amending Implementing Regulation (EU) No 1035/2011 and Regulations (EC) No 1265/2007, (EC) No 1794/2006, (EC) No 730/2006, (EC) No 1033/2006 and (EU) No 255/2010 (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: international law;  air and space transport;  organisation of transport;  transport policy
 Date Published: nan

 17.5.2017 EN Official Journal of the European Union L 124/35 COMMISSION IMPLEMENTING REGULATION (EU) 2017/835 of 12 May 2017 correcting the Slovenian and Swedish language versions of Implementing Regulation (EU) No 923/2012 laying down the common rules of the air and operational provisions regarding services and procedures in air navigation and amending Implementing Regulation (EU) No 1035/2011 and Regulations (EC) No 1265/2007, (EC) No 1794/2006, (EC) No 730/2006, (EC) No 1033/2006 and (EU) No 255/2010 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 551/2004 of the European Parliament and of the Council of 10 March 2004 on the organisation and use of the airspace in the single European sky (the airspace Regulation) (1), and in particular Article 4(a) and (b) thereof, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency (2) (the EASA Basic Regulation), and in particular Articles 8 and 8b and Annex Vb thereto, Whereas: (1) There are errors in the Slovenian and Swedish language versions of Commission Implementing Regulation (EU) No 923/2012 (3). The other languages are not affected. (2) Implementing Regulation (EU) No 923/2012 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Slovenian language version. Article 2 Concerns only the Swedish language version. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 96, 31.3.2004, p. 20. (2) OJ L 79, 19.3.2008, p. 1. (3) Commission Implementing Regulation (EU) No 923/2012 of 26 September 2012 laying down the common rules of the air and operational provisions regarding services and procedures in air navigation and amending Implementing Regulation (EU) No 1035/2011 and Regulations (EC) No 1265/2007, (EC) No 1794/2006, (EC) No 730/2006, (EC) No 1033/2006 and (EU) No 255/2010 (OJ L 281, 13.10.2012, p. 1).